           Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 1 of 41



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

     JANA R. ROSENKRANZ, JOAN         )
     MONDRY and RAMONA DRISCOLL,      )
     individually and on behalf of all others
                                      )
     similarly situated,              )                 CIVIL ACTION NO.: 3:20-cv-00168
                                      )
                          Plaintiffs, )
                                      )                 AMENDED CLASS ACTION
               v.                     )
                                      )                 COMPLAINT
     ALTRU HEALTH SYSTEM, THE ALTRU )
     HEALTH SYSTEM RETIREMENT         )
     COMMITTEE, and JOHN DOES 1-20.   )
                                      )
                          Defendants. )
                                      )
                                      )


         Plaintiffs, Jana R. Rosenkranz, Joan Mondry and Ramona Driscoll (“Plaintiffs”), by and

through their attorneys, on behalf of the Altru Health System Retirement Savings Plan (the

“Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                    I.      INTRODUCTION

         1.     This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Altru Health System (“Altru” or “Company”) and the Altru

Health System Retirement Committee and its members during the Class Period2 for breaches of

their fiduciary duties.



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
2
    Defined below as September 9, 2014 through the date of judgment.
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 2 of 41



       2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries.           29 U.S.C. §

1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009).

       3.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       4.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

       5.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b).3

       6.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only money



3
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).


                                                2
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 3 of 41



spent on higher fees, but also lost investment opportunity; that is, the money that the portion of

their investment spent on unnecessary fees would have earned over time.” Tibble, 843 F.3d at

1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

       7.      Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       8.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

       9.      At all times during the Class Period (September 9, 2014 through the date of

judgment) the Plan had at least $230 million dollars in assets under management. At the end of

2017 and 2018, the Plan had over $329 million dollars and $358 million dollars, respectively, in

assets under management that were/are entrusted to the care of the Plan’s fiduciaries.

       10.     The Plan’s assets under management qualifies it as a large plan in the defined

contribution plan marketplace, and among the largest plans in the United States. As a large plan,

the Plan had substantial bargaining power regarding the fees and expenses that were charged

against participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses

or exercise appropriate judgment to scrutinize each investment option that was offered in the Plan

to ensure it was prudent.

       11.     Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached


                                                 3
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 4 of 41



the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

       12.     In many instances, Defendants failed to utilize the lowest cost share class for many

of the mutual funds within the Plan, and failed to consider certain collective trusts available during

the Class Period as alternatives to the mutual funds in the Plan, despite their lower fees and

materially similar investment objectives.

       13.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duty of prudence, in violation of 29 U.S.C. §

1104. Their actions were contrary to actions of a reasonable fiduciary and cost the Plan and its

participants millions of dollars.

       14.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duty of prudence (Count One) and failure to monitor fiduciaries (Count Two).

                             II.       JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

       16.     This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.




                                                  4
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 5 of 41



       17.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                        III.    PARTIES

       Plaintiffs

       18.      Plaintiff, Jana R. Rosenkranz (“Rosenkranz”), resides in Fargo, North Dakota.

During her employment, Plaintiff Rosenkranz participated in the Plan investing in the options

offered by the Plan and which are the subject of this lawsuit.

       19.     Plaintiff, Joan Mondry (“Mondry”), resides in Fargo, North Dakota. During her

employment, Plaintiff Mondry participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       20.      Plaintiff, Ramona Driscoll (“Driscoll”), resides in Eatonton, Georgia. During her

employment, Plaintiff Driscoll participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       21.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       22.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available


                                                 5
           Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 6 of 41



alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed.

                Defendants

                        Company Defendant

         23.    Altru is the Plan sponsor and a named fiduciary with a principal place of business

being 1200 South Columbia Road, Grand Forks, North Dakota, 58201. The December 31, 2018

Form 5500 of Altru Health System filed with the United States Department of Labor (“2018 Form

5500”) at 1.

         24.    Altru describes itself as “a community of 3,800 health professionals and support

staff” that has been in business for more than 100 years. It serves “over 200,000 residents in

northeast North Dakota and northwest Minnesota.”4 Altru is a not-for profit corporation.5

         25.    The Company established and appointed the members of the Altru Health System

Retirement Committee (hereinafter, “Retirement Committee” or “Committee”). As detailed in the

Defined Contribution Investment Policy – 401(k) effective January 28, 2018 (“IPS”), Altru Health

System is “responsible for … [a]ppointing the members of the Investment and Retirement

Committees.” IPS at 4. As part of its responsibilities, the Committee is responsible for selecting

and monitoring the performance of the funds available for investment in the Plan. Id.




4
    https://www.altru.org/about-us/who-we-are/ accessed on September 4, 2020.
5
    https://www.altru.org/app/files/public/18699/2019-Community-Report.pdf


                                                 6
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 7 of 41



       26.     Altru also made discretionary decisions about whether to make discretionary

matching contributions to the Plan each year. As detailed in the Plan’s governing document:

“Matching Contribution means a Matching Contribution which the Employer in its sole discretion

elects to make to the Plan.” The Defined Contribution Volume Submitter Plan and Trust of the of

the Altru Health System Retirement Savings Plan as Amended and Restated effective January 1,

2017 (“Plan Doc.”) at 9.

       27.     The Company also acted through its officers, including the Committee and its

members, to perform Plan-related fiduciary functions in the course and scope of their employment.

       28.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               Committee Defendants

       29.       As defined in the IPS, the “‘Investment Committee’ shall refer to the governing

board established to direct the administration and investment management of Plan assets.” IPS at

2.

       30.     The Committee is the fiduciary responsible for selecting and monitoring the

performance of the funds available for investment in the Plan. IPS at 3. However, as detailed

below, the Committee failed to prudently carry out its fiduciary duties.

       31.     The Committee is also, in theory, responsible for monitoring and reviewing all

services and costs associated with the Management of the Plan. IPS at 13. As will be detailed

below, the Committee fell well short of prudently exercising these fiduciary goals.

       32.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), because

each exercised discretionary authority over management or disposition of Plan assets.




                                                 7
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 8 of 41



       33.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 1-10), are collectively referred to herein as the “Committee

Defendants.”

       Additional John Doe Defendants

       34.     To the extent that there are additional officers, employees and/are contractors of

Altru who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 11-20

include, but are not limited to, Altru officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                             IV.     CLASS ACTION ALLEGATIONS

       35.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):6

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between September 9, 2014 through the date of judgment
               (the “Class Period”).

       36.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 4,359 Plan “participants with

account balances as of the end of the plan year.” 2018 Form 5500 at p. 2.




6
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.


                                                  8
           Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 9 of 41



        37.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

        38.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.     Whether Defendants are fiduciaries of the Plan;

                B.     Whether Defendants breached their fiduciary duty of prudence by engaging

                       in the conduct described herein;

                C.     Whether the Company Defendant failed to adequately monitor the

                       Committee and other fiduciaries to ensure the Plan was being managed in

                       compliance with ERISA;

                D.     The proper form of equitable and injunctive relief; and

                E.     The proper measure of monetary relief.

        39.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.




                                                  9
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 10 of 41



        40.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        41.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                                         V.      THE PLAN

        42.     The Summary Plan Description describes the purpose of the Plan as providing:

“protection for you and your family at retirement or death or if you become permanently disabled.”

SPD at 1. The Plan was originally established on January 1, 1985. The Adoption Agreement

incorporated into the Plan Doc. at 2. The Plan has been amended several times since that time with

the most recent amendment being effective January 1, 2017. Id.

        43.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account. See, the


                                                 10
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 11 of 41



December 31, 2018 Report of the Auditor of the Altru Health System Retirement Savings Plan

(“2018 Auditor Report”) at 5-6.

       Eligibility

       44.     In general, regular full-time employees are eligible to participate in the Plan who

have reached the age of 21 and have completed one month of service. SPD at 2.

       Contributions

       45.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. 2018 Auditor Report at 5.

       46.     With regard to employee contributions, “Each year, participants may contribute up

to 100 percent of annual compensation, as defined by the Plan, subject to Internal Revenue Code

(IRC) limitations.” SPD at 5.

       47.      With regard to matching contributions made by Altru, Altru “matches 50 percent

of the first six percent of participant elective deferrals each pay period.” Id. As detailed above,

Altru may also, in its discretion, make nonelective contributions to the Plan. Id. As detailed in the

2018 Auditor Report:“Discretionary nonelective contributions totaled $1,550,586 and $1,686,001

for the years ended December 31, 2018 and 2017, respectively.” Id.

       48.     Like other companies that sponsor 401(k) plans for their employees, Altru enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.


                                                 11
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 12 of 41



       49.     Altru also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.” See, https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

       50.     Given the size of the Plan, Altru likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       51.     With regard to contributions made by the employees, the 2018 Auditor Report

states that “Participants are immediately 100 percent vested in their contributions … .” 2018

Auditor Report at 6. However, with regard to matching contributions made by Altru, participants

are subject to a vesting schedule. Id. As described in the 2018 Auditor Report: “[a] participant is

100% vested after six years of credited service.” Id.

       The Plan’s Investments

       52.     In theory, the Committee is responsible for prudently selecting and monitoring the

performance of the funds available for investment in the Plan. However, in practice, throughout

the Class Period, the Committee has continually failed to prudently execute these fiduciary duties.

       53.     Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, a participant may direct all contributions to selected

investments as made available and determined by the Committee. IPS at 10.

       54.     In 2018, the Plan had over $350 million dollars in assets under management across

all funds in the Plan. 2018 Auditor Report at 5. As of December 31, 2018, the Plan’s assets were

valued at $329,411,143. Id.

       Payment of Plan Expenses




                                                12
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 13 of 41



         55.      During the Class Period, administrative expenses were paid for using Plan assets.

As described in the SPD: “expenses charged to the Plan may be charged pro rata to each Participant

in relation to the size of each Participant’s account balance or may be charged equally to each

Participant.” SPD at 5.

                 VI.    THE PLAN’S FEES DURING THE CLASS PERIOD WERE
                                        UNREASONABLE

         56.      As described in the “Parties” section above, Defendants were fiduciaries of the

Plan.

         57.      ERISA “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

         58.      Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several funds in the Plan throughout the

Class Period that wasted the assets of the Plan and the assets of participants because of unnecessary

costs.

               A. Defendants Lacked a Prudent Fiduciary Process to Evaluate the Plan’s Fees

         59.      In January 2012, the Department of Labor (“DOL”) issued a final regulation under

Section 408(b)(2) of ERISA which requires a “covered service provider” to provide the responsible

plan fiduciary with certain disclosures concerning fees and services provided to certain of their




                                                  13
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 14 of 41



ERISA governed plans. This regulation is commonly known as the service provider fee disclosure

rule, often referred to as the “408(b)(2) Regulation.” 7

        60.     The required disclosures must be furnished in advance of a plan fiduciary entering

into or extending a contract or arrangement for covered services. The DOL has said that having

this information will permit a plan fiduciary to make a more informed decision on whether or not

to enter into or extend such contract or arrangement.

        61.     As stated by the DOL: ERISA “requires plan fiduciaries, when selecting and

monitoring service providers and plan investments, to act prudently and solely in the interest of

the plan’s participants and beneficiaries. Responsible plan fiduciaries also must ensure that

arrangements with their service providers are ‘reasonable’ and that only ‘reasonable’

compensation is paid for services. Fundamental to the ability of fiduciaries to discharge these

obligations is obtaining information sufficient to enable them to make informed decisions about

an employee benefit plan’s services, the costs of such services, and the service providers.” DOL

408(b)(2) Regulation Fact Sheet.

        62.     Investment options have a fee for investment management and other services. With

regard to investments like mutual funds, like any other investor, retirement plan participants pay

for these costs via the fund’s expense ratio evidenced by a percentage of assets. For example, an

expense ratio of .75% means that the plan participant will pay $7.50 annually for every $1,000 in

assets. However, the expense ratio also reduces the participant’s return and the compounding

effect of that return. This is why it is prudent for a plan fiduciary to consider the effect that expense

ratios have on investment returns because it is in the best interest of participants to do so.



7
 See https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-center/fact-
sheets/final-regulation-service-provider-disclosures-under-408b2.pdf (“DOL 408(b)(2)
Regulation Fact Sheet”)


                                                   14
          Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 15 of 41



         63.     “The duty to pay only reasonable fees for plan services and to act solely in the best

interest of participants has been a key tenet of ERISA since its passage.” “Best Practices for Plan

Fiduciaries,” at 36, published by Vanguard, 2019.8

         64.    Fiduciaries “should develop and follow a deliberative process for evaluating the

reasonableness of fees.      This includes understanding the sources, amounts, and nature of

recordkeeping and investment management fees paid by the plan. Under DOL fee disclosure

regulation, [fiduciaries] should be sure they receive service and fee information from each covered

service provider, and they should diligently review this information as part of the reasonableness

evaluation process.” Id.

         65.    “[Fiduciaries] must understand the content of the fee disclosure materials received

from service providers. If the disclosure is not clear, or if the plan sponsor believes the information

is incomplete, they must request additional information or clarification. Additionally, the plan

sponsor may have an obligation to inquire as to the availability of lower-cost investment

alternatives, such as lower-cost share classes for mutual funds or the availability of collective

trusts.” Best Practices for Plan Fiduciaries,” at 36.

         66.    For purposes of evaluating expense ratios of an investment, plan fiduciaries should

obtain competitive pricing information (i.e., fees charged by other comparable investment funds

to similarly situated plans). This type of information can be obtained through mutual fund data

services, such as Morningstar, or with the assistance of the plan’s expert consultant. However, for

comparator information to be relevant for fiduciary purposes, it must be consistent with the size

of the plan and its relative bargaining power. Large plans for instance are able to qualify for lower

fees on a per participant basis, and comparators should reflect this fact.



8
    Available at https://institutional.vanguard.com/iam/pdf/FBPBK.pdf?cbdForceDomain=false.


                                                  15
          Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 16 of 41



       67.     According to Vanguard, “[b]enchmarking is one of the most widely used

supplements to fee disclosure reports and can help plan sponsors put into context the information

contained in the reports.” “Best Practices for Plan Fiduciaries,” at 37.

       68.     “The use of third-party studies provides a cost-effective way to compare plan fees

with the marketplace. Plan sponsors may elect to engage a consultant to assist in the benchmarking

process. For a fee, consultants can give plan sponsors a third-party perspective on quality and

costs of services. It is important to understand the plan (e.g., plan design, active or passive

investment management, payroll complexities, etc.) as it relates to the benchmarking information

in order to put the results in an appropriate context. By understanding all of the fees and services,

a plan sponsor can make an accurate ‘apples-to-apples’ comparison.” Id.

       69.     When conducting fiduciary reviews of the plan’s investment menu, plan fiduciaries

should document the relevant information gathered and considered for purposes of the investment

review, as well as supporting evidence for any decision to continue or change investment options.

See “Best Practices for Plan Fiduciaries,” at 36 (“Plan sponsors should build a record to document

the information and factors used to determine the reasonableness of plan fees.”)

       70.     Documentation of fiduciary reviews is generally accomplished in the form of

meeting minutes. These minutes do not necessarily need to be lengthy, but they should describe

the (i) fiduciary topics discussed, (ii) type of investment information considered for the fiduciary

review, and (iii) the rationale for resulting investment decisions. Any related documents or data

considered for purposes of the investment review (e.g., prospectuses, plan investment reports,

market data, etc.) should be included as attachments to the meeting minutes or otherwise

memorialized. Without proper documentation of the investment decision-making process, plan

fiduciaries are open to the charge that their decisions were made in an imprudent or conflicted

manner.


                                                 16
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 17 of 41



       71.     Plaintiffs have reviewed the Committee’s meeting minutes from 2019. Plaintiffs

were not provided and do not have access to meeting minutes from prior years, but review of the

meeting minutes they have obtained demonstrate plausibly that the Committee did not employ a

prudent process in monitoring Plan investments.

       72.     Importantly, the Committee did not document any effort to give adequate attention

to the high investment management fees charged by several of the Plan’s investments, especially

those managed by JPMorgan. The investment management fees charged by JPMorgan for these

funds were excessive in relation to comparable or nearly-identical alternatives. Materials reviewed

at the Committee meetings focused primarily (and generally) on fund performance and provided

little information about the investment management fees being charged by the Plan’s investments.

The Committee did not meaningfully review the investment management fees charged for the

Plan’s investments as indicated by the absence of discussions in meeting minutes about these fees,

their benchmarks or the source for the benchmarks.

       73.     There is also no documentation to indicate the Committee investigated whether the

actively managed mutual funds in the Plan’s investment lineup provided sufficiently greater

benefits over available index fund alternatives to offset the higher costs of the actively managed

funds. Nor is there evidence that the Committee ever conducted a Plan-wide comparison of the

Plan’s actively managed mutual funds with alternative index funds that were available to the Plan.

The Committee’s failure to meaningfully consider replacing the Plan’s actively managed mutual

fund options resulted in Plan participants paying much higher investment fees than was necessary.

       74.     Also, to the extent the Committee chose and/or failed to remove higher cost shares

of investment funds, the meeting minutes do not document the reasoning for doing so.

       75.     Based on reasonable inferences from these facts, as well as others set forth below,

during the Class Period, Defendants failed to have a proper system of review in place to ensure


                                                17
          Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 18 of 41



that participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options.

         76.     In sum, Defendants failed to leverage the size of the Plan to negotiate for (1) lower

expense ratios for certain investment options maintained and/or added to the Plan during the Class

Period; and (2) a prudent payment arrangement with regard to the Plan’s recordkeeping and

administrative fees.

                 B.     The Totality of Circumstances Demonstrate that the Plan Fiduciaries
                        Failed to Administer the Plan in a Prudent Manner

                            (1) Many of the Plan’s Funds Had Investment Management Fees In
                                Excess of Fees for Funds in Similarly-Sized Plans

         77.     One indication of Defendants’ failure to prudently monitor the Plan’s funds is that

several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (plans having between $100 million dollars and $250 million in assets).

         78.     In 2018, for example, the expense ratios for many of the funds in the Plan in some

cases had a difference of 65% (in the case of Nuveen Real Estate Securities I) and a difference of

44% (in the case of Invesco Oppenheimer Developing Markets Y) above the median expense

ratios in the same category.9 The chart below illustrates these excessive expense ratios for each

applicable fund in the Plan:

                                                                                    ICI
                         Fund Option                    ER10        Category
                                                                                   Median
                          JNSAX
                                                       0.85 %      Target-date      0.61%
               JPMorgan SmartRetirement 2025 A
                          JTTAX
                                                       0.81 %      Target-date      0.61%
               JPMorgan SmartRetirement 2020 A

9
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.
10
     The listed expense figures are taken from summary prospectuses published in 2020.


                                                  18
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 19 of 41



                                                                                 ICI
                       Fund Option                    ER10       Category
                                                                                Median
                           SRJAX
                                                      0.87 %    Target-date      0.61%
              JPMorgan SmartRetirement 2035 A
                           JSMAX
                                                      0.86 %    Target-date      0.61%
              JPMorgan SmartRetirement 2030 A
                           SMTAX
                                                      0.88 %    Target-date      0.61%
              JPMorgan SmartRetirement 2040 A
                           JSAAX
                                                      0.88 %    Target-date      0.61%
              JPMorgan SmartRetirement 2045 A
                           JTSAX
                                                      0.88 %    Target-date      0.61%
              JPMorgan SmartRetirement 2050 A
                           JFFAX
                                                      0.88 %    Target-date      0.61%
              JPMorgan SmartRetirement 2055 A
                           FUNYX                                 Domestic
                                                      0.77 %                     0.52%
                Pioneer Fundamental Growth Y                      Equity
                           JSRAX
                                                      0.73 %    Target-date      0.61%
             JPMorgan SmartRetirement Income A
                           RPMGX                                 Domestic
                                                      0.75 %                     0.52%
                T. Rowe Price Mid-Cap Growth                      Equity
                           FARCX                                 Domestic
                                                      1.02 %                     0.52%
                Nuveen Real Estate Securities I                   Equity
                          ODVYX
               Invesco Oppenheimer Developing         1.00 %    Int'l Equity     0.64%
                          Markets Y

       79.      The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI Median fee is based on a study conducted in 2016 when

expense ratios would have been higher than 2019 or even today given the downward trend of

expense ratios the last few years. Indeed, the ICI median expense ratio for domestic equity funds

for plans with between $100 million dollars and $250 million dollars in assets was 0.61% using

2015 data compared with 0.52% in 2016. Accordingly, the median expense ratios in 2020, or for

that matter 2019, utilized by similar plans would be lower than indicated above, demonstrating a

greater disparity between the 2019 expense ratios utilized in the above chart for the Plan’s funds

and the median expense ratios in the same category.



                                               19
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 20 of 41



       80.     Although a good gauge of Defendants’ imprudence, median-based comparisons

understate the excessiveness of the investment management fees of the Plan funds because many

prudent alternative funds were available that offered lower expenses than the median.

                           (2) Several of the Plan’s Funds Were Not in the Lowest Fee Share
                               Class Available to the Plan

       81.     Another fiduciary breach stemming from Defendants’ flawed investment

monitoring system resulted in the failure to identify available lower-cost share classes of many of

the funds in the Plan during the Class Period.

       82.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. There is no difference between share classes other than cost—the

funds hold identical investments and have the same manager. Because the institutional share

classes are otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary

would know immediately that a switch is necessary. Tibble, 2017 WL 3523737, at * 13.

       83.     Generally, more expensive share classes are targeted at smaller investors with less

bargaining power, while lower cost shares are targeted at institutional investors with more assets.

Qualifying for lower share classes usually requires only a minimum of a million dollars for

individual funds. However, it is common knowledge that investment minimums are often waived

for large plans like the Plan. See, e.g., Davis, et al. v. Washington Univ., et al., 960 F.3d 478, 483

(8th Cir. May 22, 2020) (“minimum investment requirements are ‘routinely waived’ for individual

investors in large retirement-savings plans”).

       84.     Throughout the Class Period, the Plan offered JPMorgan Target date funds. These

target date funds had expense ratios ranging from 0.85% to 0.88% in 2019 (these expense ratios

would have been higher in 2014). However, since November of 2014, JPMorgan offered the R6

share versions of the same funds which were identical in all respects except for price.



                                                  20
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 21 of 41



       85.      As demonstrated by the chart below, Defendants’ failure to select the R6 share class

was an indication of their failure to prudently monitor the Plan to determine whether the Plan was

invested in the lowest-cost share class available for the Plan’s mutual funds. The chart below uses

2020 expense ratios to demonstrate how much more expensive the funds were than their identical

counterparts:


                                                                                         Excess
         Current Fund                ER           Lower Share Class             ER
                                                                                        Expense

          JNSAX                                       JNSYX
  JPMorgan SmartRetirement         0.85%      JPMorgan SmartRetirement         0.45%       89%
          2025 A                                      2025 R6

          JTTAX                                       JTTYX
  JPMorgan SmartRetirement         0.81 %     JPMorgan SmartRetirement         0.44 %      84%
          2020 A                                      2020 R6

          SRJAX                                       SRJYX
  JPMorgan SmartRetirement         0.87 %     JPMorgan SmartRetirement         0.46 %      89%
          2035 A                                      2035 R6

          JSMAX                                       JSMYX
  JPMorgan SmartRetirement         0.86 %     JPMorgan SmartRetirement         0.46 %      87%
          2030 A                                      2030 R6

         SMTAX                                       SMTYX
  JPMorgan SmartRetirement         0.88 %     JPMorgan SmartRetirement         0.47 %      87%
          2040 A                                      2040 R6

          JSAAX                                       JSAYX
  JPMorgan SmartRetirement         0.88 %     JPMorgan SmartRetirement         0.47 %      87%
          2045 A                                      2045 R6

          JTSAX                                       JTSYX
  JPMorgan SmartRetirement         0.88 %     JPMorgan SmartRetirement         0.47 %      87%
          2050 A                                      2050 R6

          JFFAX                                       JFFYX
  JPMorgan SmartRetirement         0.88 %     JPMorgan SmartRetirement         0.47 %      87%
          2055 A                                      2055 R6



                                                 21
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 22 of 41




       86.      In addition to the target dates funds discussed above, Altru also failed to identify

identical lower share classes for other funds in the Plan as detailed in the chart, below:


                                                                             Excess       Date
       Current Fund              ER       Lower Share Class          ER
                                                                              Exp.      Available

          FUNYX                                PFGKX
                                                                                         Dec. 20
    Pioneer Fundamental        0.77 %    Pioneer Fundamental        0.66 %     17%
                                                                                          2012
         Growth Y                             Growth K
         JSRAX                                  JSIYX
        JPMorgan                              JPMorgan                                       Nov. 3
                               0.73 %                               0.42 %     74%
  SmartRetirement Income                   SmartRetirement                                   2014
             A                               Income R6
         RPMGX                                 RPTIX
                                                                                         Aug 28
   T. Rowe Price Mid-Cap       0.75 %     T. Rowe Price Mid-        0.62 %     21%
                                                                                          2015
          Growth                             Cap Growth I

         FARCX                                FREGX
                                                                                         April 30
     Nuveen Real Estate        1.02 %     Nuveen Real Estate        0.88 %     16%
                                                                                          2013
        Securities I                        Securities R6

                                           ODVIX Invesco
     ODVYX Invesco
                                            Oppenheimer                                  Dec. 29
      Oppenheimer              1.00%                                0.83%      20%
                                          Developing Markets                              2011
   Developing Markets Y
                                                 R6



       87.     During the Class Period, Defendants knew or should have known of the existence

of cheaper share classes and therefore also should have immediately identified the prudence of

transferring the Plan’s funds into these alternative investments.

       88.     The following is a sampling of the assets under management as of the end of 2018:




                                                 22
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 23 of 41



                                                                      2018 Assets Under
                              Current Fund
                                                                        Management
                             JNSAX
                                                                         $147,881,641
         JPMorgan SmartRetirement 2020 A through 2055 A11

                                FUNYX
                                                                         $12,484,480
                     Pioneer Fundamental Growth Y

                              JSRAX
                                                                         $10,288,216
                  JPMorgan SmartRetirement Income A

                               RPMGX
                                                                          $7,099,226
                     T. Rowe Price Mid-Cap Growth

                              FARCX
                                                                          $4,231,342
                     Nuveen Real Estate Securities I

         ODVYX Invesco Oppenheimer Developing Markets Y                   $1,453,477


       89.     All of the lower share class alternatives were available during the Class Period. A

prudent fiduciary conducting an impartial review of the Plan’s investments would have identified

the cheaper share classes available and transferred the Plan’s investments in the above-referenced

funds into the lower share classes at the earliest opportunity.

       90.     There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. Because the more expensive share

classes chosen by Defendants were the same in every respect other than price to their less

expensive counterparts, the more expensive share class funds could not have (1) a potential for

higher return, (2) lower financial risk, (3) more services offered, (4) or greater management

flexibility. In short, the Plan did not receive any additional services or benefits based on its use of

more expensive share classes; the only consequence was higher costs for Plan participants.


11
  Target date funds are negotiated and sold as a package. The minimum buy in amount, if any,
for target date funds is based on the amount under management for all target date funds in any
given Plan.


                                                  23
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 24 of 41



       91.     In other words, given the size of the Plan, Defendants made investments with higher

costs (higher expense ratios) available to participants while the same investments with lower costs

(lower expense ratios) were available to the detriment of the compounding returns that participants

should have received. This reduced the likelihood that Plan participants would achieve their

preferred lifestyle in retirement.

       92.     By failing to investigate the use of lower cost share classes, Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

                           (3) Defendants Failed to Investigate Availability of Lower Cost
                               Collective Trusts

       93.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts (also referred to as

CITs), which pool plan participants’ investments further and provide lower fee alternatives to even

institutional shares of mutual funds.12

       94.     Indeed, fiduciary best practices requires that fiduciaries inquire as to the availability

of lower-cost investment alternatives like collective trusts. “Best Practices for Plan Fiduciaries,”

at 36. The use of collective trusts is also endorsed under trust law from which ERISA is derived.

Tibble, 135 S. Ct. at 1828. Trust law states to determine whether a fiduciary has selected

appropriate funds for the trust, appropriate comparators may include “return rates of one or more




12
  Collective trusts are administered by banks or trust companies, which assemble a mix of assets
such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the Currency rather
than the Securities and Exchange Commission, collective trusts have simple disclosure
requirements, and cannot advertise or issue formal prospectuses. As a result, their costs are much
lower, with lower or no administrative costs, and lower or no marketing or advertising costs. See
Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013, available at
http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.


                                                  24
          Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 25 of 41



suitable common trust funds, or suitable index mutual funds or market indexes (with such

adjustments as may be appropriate).” Restatement (Third) of Trusts § 100 cmt. b(1) (emphasis

added).

          95.   A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to timely identify and select available collective trusts.13 A prudent fiduciary

conducting an impartial review of the Plan’s investments would have identified all funds that could

be converted to collective trusts at the earliest opportunity.

          96.   Beginning in 2016, JPMorgan offered collective trust versions of its target date

funds, which, as of 2020, had no minimum investment amount. Given the fact that the Plan had

over $106 million dollars invested in target date funds in 2016, the Plan would have easily qualified

for the collective trust versions beginning in 2016 given that there is no current minimum. Target

date funds are sold as a package with the minimum investment amount referring to the total amount

invested across all target date funds. In 2018, for example, the Plan had eight JPMorgan target date

funds ranging from an expected retirement date of 2020 to 2055 at five-year intervals. A minimum

needed to qualify refers to the total of all assets held in all of the 8 funds collectively. Looking at



13
   The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus
eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.


                                                  25
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 26 of 41



2018, the Plan had over $147 million dollars invested in JPMorgan target date funds. The chart

below illustrates the cost difference between the JPMorgan target date funds and the collective

trust versions:

                                                                                             Excess
       Current Fund Option                ER        Collective Trust Version        ER
                                                                                              Exp.
     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.85 %                                     0.44%      93%
             2025 A                                        2025 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.81 %                                     0.44%      84%
             2020 A                                        2020 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.87 %                                     0.44%      97%
             2035 A                                        2035 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.86 %                                     0.44%      95%
             2030 A                                        2030 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.88 %                                     0.44%      100%
             2040 A                                        2040 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.88 %                                     0.44%      100%
             2045 A                                        2045 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.88 %                                     0.44%      100%
             2050 A                                        2050 CF

     JPMorgan SmartRetirement                      JPMorgan SmartRetirement
                                        0.88 %                                     0.44%      100%
             2055 A                                        2055 CF

       97.         Accordingly, collective trusts were readily available to the Plan during the Class

Period, which Defendants knew or should have known of their existence, and therefore also should

have immediately identified the prudence of transferring the Plan’s funds into these alternative

investments beginning in 2016. This is especially the case since the Plan maintained at least one

collective trust in the Plan throughout the Class Period.

       98.        The Plan incurred excess fees due to Defendants’ failure to adequately investigate

the availability of collective trusts in the same investment style of mutual funds in the Plan.




                                                  26
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 27 of 41



Because of the Plan’s size, it could have reaped considerable cost savings by using collective trusts,

but Defendants again failed to investigate this option adequately.

       99.      In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for

the Plan. By failing to investigate the use of alternative investments such as collective trusts,

Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

                           (4) The Performance of the JPMorgan Funds Demonstrate Its
                               Imprudence

       100.     In the first instance, Defendants should have selected the lower share classes and/or

collective trust funds identified above to replace the JPMorgan mutual funds in the Plan. Another

indication that the Plan’s fiduciaries failed to properly monitor the prudence of the JPMorgan

mutual funds is the fact that the funds performed poorly compared to their peers and were more

expensive by multiples to other comparable funds in the market.

       101.     As of March 31, 2020, each of the JPMorgan SmartRetirement A funds had 5 year

average returns that were worse than the majority of their peers:

         Fund                                           (Percent Rank in Peer Group)

         JPMorgan SmartRetirement 2025 A                (75%)

         JPMorgan SmartRetirement 2030 A                (74%)

         JPMorgan SmartRetirement 2035 A                (87%)

         JPMorgan SmartRetirement 2040 A                (79%)

         JPMorgan SmartRetirement 2045 A                (86%)

         JPMorgan SmartRetirement 2050 A                (83%)

         JPMorgan SmartRetirement 2055 A                (86%)




                                                 27
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 28 of 41



       102.    Additionally, a reasonable investigation would have revealed the existence of

lower-cost and better performing similar alternatives to the Plan’s funds thus giving a clear

indication as to the imprudence of the funds. These alternative investments had no material

difference in risk/return profiles with the Plan’s funds and there was a high correlation of the

alternative funds’ holdings with the Plan’s funds holdings such that any difference was immaterial.

The alternative funds listed below also had better performances than the Plan’s funds in their 3

and 5 year average returns as of June 2020.

       103.    The chart below uses 2020 expense ratios as a methodology to demonstrate how

much more expensive the Plan’s funds were than their alternative fund counterparts.

                                        Passive/Active Lower               Investment % Fee
         2018 Fund              ER                                 ER
                                          Cost Alternative                    Style   Excess
                                           Fidelity Freedom
                                                                 0.12 %                   608%
        JPMorgan                         Index 2025 Investor
                              0.85 %                                       Target-date
  SmartRetirement 2025 A                American Funds 2025
                                                                 0.33 %                   158%
                                         Trgt Date Retire R6

                                           Fidelity Freedom
                                                                 0.12 %                   575%
        JPMorgan                         Index 2020 Investor
                              0.81 %                                       Target-date
  SmartRetirement 2020 A                American Funds 2020
                                                                 0.31 %                   161%
                                         Trgt Date Retire R6

                                           Fidelity Freedom
                                                                 0.12 %                   625%
        JPMorgan                         Index 2035 Investor
                              0.87 %                                       Target-date
  SmartRetirement 2035 A                American Funds 2035
                                                                 0.37 %                   135%
                                         Trgt Date Retire R6


                                           Fidelity Freedom
                                                                 0.12 %                   616%
        JPMorgan                         Index 2030 Investor
                              0.86 %                                       Target-date
  SmartRetirement 2030 A                American Funds 2030
                                                                 0.35 %                   145%
                                         Trgt Date Retire R6

        JPMorgan                           Fidelity Freedom
                              0.88 %                             0.12 % Target-date       633%
  SmartRetirement 2040 A                 Index 2040 Investor



                                                28
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 29 of 41



                                        Passive/Active Lower              Investment % Fee
         2018 Fund              ER                                 ER
                                          Cost Alternative                   Style   Excess
                                        American Funds 2040
                                                                 0.38 %                   132%
                                         Trgt Date Retire R6


                                           Fidelity Freedom
                                                                 0.12 %                   633%
        JPMorgan                         Index 2045 Investor
                              0.88 %                                      Target-date
  SmartRetirement 2045 A                American Funds 2045
                                                                 0.38 %                   132%
                                         Trgt Date Retire R6


                                           Fidelity Freedom
                                                                 0.12 %                   633%
                                         Index 2050 Investor
        JPMorgan              0.88 %                                      Target-date
  SmartRetirement 2050 A                American Funds 2050
                                                                 0.39 %                   126%
                                         Trgt Date Retire R6

                                           Fidelity Freedom
                                                                 0.12 %                   633%
        JPMorgan                         Index 2055 Investor
                              0.88 %                                      Target-date
  SmartRetirement 2055 A                American Funds 2055
                                                                 0.40 %                   120%
                                         Trgt Date Retire R6

        JPMorgan
                                          Fidelity Freedom
  SmartRetirement Income      0.73 %                             0.12 % Target-date       508%
                                        Index Income Investor
             A


       104.    The significant fee disparities detailed above existed for all years of the Class

Period. In sum, the JPMorgan fund expense ratios were multiples of what they should have been,

given the bargaining power available to the Plan fiduciaries.

                          (5) The Plan’s Recordkeeping and Administrative Costs Were
                              Excessive During the Class Period


       105.    Another result of Defendants’ imprudent process was the excessive recordkeeping

and administrative fees Plan participants were required to pay during the Class Period.




                                                29
          Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 30 of 41



         106.    Long-standing DOL guidance explicitly states that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting … service providers” and “monitor … service providers once selected to see that they

continue to be appropriate choices.” See, “A Look at 401(k) Plan Fees,” supra, at n.3.

         107. The Restatement of Trusts also puts cost-conscious management above all else
while administering a retirement plan. Tibble, 843 F.3d at 1197-98.

         108.    The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple

provision of account statements to participants, it is quite common for the recordkeeper to provide

a broad range of services to a defined contribution plan as part of its package of services. These

services can include claims processing, trustee services, participant education, managed account

services, participant loan processing, QDRO14 processing, preparation of disclosures, self-directed

brokerage accounts, investment consulting, and general consulting services.              Nearly all

recordkeepers in the marketplace offer this range of services, and defined contribution plans have

the ability to customize the package of services they receive and have the services priced

accordingly. Many of these services can be provided by recordkeepers at very little cost. In fact,

several of these services, such as managed account services, self-directed brokerage, QDRO

processing, and loan processing are often a profit center for recordkeepers.

         109.    The Plan’s recordkeeper during the Class Period was Alerus. 2014 through 2018

Form 5500s filed with the United States Department of Labor (“2014-2018 Form 5500s) at 3.

         110.    The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by


14
     Qualified Domestic Relations Order.


                                                  30
         Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 31 of 41



negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         111.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         112.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it could be devastating for Plan participants. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment expense

pays for. It’s a way to milk large sums of money out of large plans by charging a percentage-

based fee that never goes down (when plans are ignored or taken advantage of). In some cases,

employers and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard,

“Revenue Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-

and-invisible-fees (last visited March 19, 2020).

         113.   In order to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure that

the recordkeeper’s total compensation from all sources does not exceed reasonable levels, and

require that any revenue sharing payments that exceed a reasonable level be returned to the plan

and its participants.


                                                31
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 32 of 41



       114.    In 2019, the Plan’s fiduciaries recognized at a Committee meeting that fees charged

by “Alerus is still a little high compared to the median” but failed to take any meaningful action.

       115.    Throughout the Class Period, Alerus purportedly charged a flat 0.115% of total plan

assets annually which is assessed against participants on a pro rata basis. See, Altru Health System

Retirement Plans Review of Plan Fees as of September 30, 2019 (“Fee Disclosure”) at 1. As

described in the Fee Disclosure: “Your account is charged a pro rata share (your account value/total

plan value) of the Alerus recordkeeping fee, which is an annual Asset Based Fee of 15.5 basis

points. (0.155%).” Fee Disclosure at 1.

       116.    As will be discussed in more detail below, Alerus collected revenue sharing on top

of this 0.155% fee. However, looking at what the 0.155% fee amounted to on a per participant

basis, it’s clear the fee itself is excessive. The chart below analyzes the recordkeeping fee from

2014 to 2018 as follows:

                                                                                      Per
                                                      Assets x
                  ASSETS                                             Participants Participant
                                                      0.155%
                                                                                     Cost
    2014      $235,356,286.00        0.155%          $364,802.24        3074        $118.67
    2015      $230,452,168.00        0.155%          $357,200.86         3097          $115.34
    2016      $242,617,728.00        0.155%          $376,057.48         3444          $109.19
    2017      $358,837,767.00        0.155%          $556,198.54         4417          $125.92
    2018      $329,411,143.00        0.155%          $510,587.27         4359          $117.13

       117.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to try to obtain lower recordkeeping costs than

Alerus was charging.

       118.    By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs. One data source, the 401k Averages Book (20th ed.




                                                32
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 33 of 41



2020)15 studies Plan fees for smaller plans, those under $200 million in assets. Although it studies

slightly smaller plans than the Plan, it is nonetheless a useful resource because we can extrapolate

from the data what a slightly bigger plan like the Plan should be paying for recordkeeping. That

is because recordkeeping and administrative fees should decrease as a Plan increases in size. For

example, a plan with 200 participants and $20 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with 2,000 participants and $200 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $5 per participant. Id., at p. 108. Thus, the

Plan, with over $300 million dollars in assets and over 4,000 participants, should have had direct

recordkeeping costs below the $5 average, which it clearly did not.

       119.    The Plan’s total recordkeeping costs (both direct and indirect compensation) are

clearly unreasonable as some authorities have recognized that reasonable rates for large plans

typically average around $35 per participant, with costs coming down every day.16

       120.     It’s no excuse that some revenue sharing may have been credited back to

participant accounts to help defray the excessive amount of recordkeeping and administrative fees

charged by Alerus. The better and more prudent practice would have been to select funds in the

Plan that didn’t pay revenue sharing and then to negotiate a reasonable fee for recordkeeping. This


15
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.
16
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).


                                                33
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 34 of 41



would have allowed more money to remain in each participants retirement account to their benefit.

Instead, the Defendants allowed Alerus to favor its own interests over plan participants.

        121.    To make matters worse, at the same time, Alerus collected revenue sharing above

the 0.115% recordkeeping charge which Alerus apparently used to pay itself even more

unreasonable fees.

        122.    A review of some of the account statements of Plan participants show that only a

portion of revenue sharing collected was credited back to participant accounts. The remainder

likely ended up in the coffers of Alerus who already collected an excessive 0.155% fee from total

assets in the Plan.

        123.    Looking at one participant account shows that this participant had all of his or her

money invested in the JPMorgan SmartRetirement 2040 fund. She was rebated approximately

$267 annually which represented a credit of .022%. However, the JPMorgan SmartRetirement

2040 fund charges .50% in revenue sharing. This leaves .028% unaccounted for which likely ended

up in the accounts of Alerus instead of in this participant’s account. Similar arrangements are seen

in other participant account statements. Had the Defendants chosen a fund which doesn’t pay

excessive revenue sharing and negotiated a reasonable recordkeeping fee, the Plan would have

saved millions which would have ended up in participants accounts as opposed to those of Alerus.

        124.    The manner in which recordkeeping costs were paid for by the Plan’s fiduciaries

was clearly imprudent and disloyal to the Plan participants. The excess amount of money taken

from revenue sharing that was never used to pay for recordkeeping and administrative costs cannot

justify Defendants’ selection of high-priced investment options to take advantage of revenue

sharing. Again, a more prudent arrangement in this case would have been to select available lower

cost investment funds that used little to no revenue sharing and for the Defendants to negotiate




                                                34
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 35 of 41



and/or obtain reasonable direct compensation per participant recordkeeping/administration costs

with no strings attached.

       125.    Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

       126.    A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted a breach of

the duty of prudence.

                                FIRST CLAIM FOR RELIEF
                            Breaches of Fiduciary Duty of Prudence
                               (Asserted against the Committee)

       127.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       128.    At all relevant times, the Committee and its members (“Prudence Defendants”)

were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       129.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.


                                                   35
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 36 of 41



       130.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s investment

lineup based solely on the merits of each investment and what was in the best interest of Plan

participants. Instead, the Prudence Defendants selected and retained investment options in the

Plan despite the high cost of the funds in relation to other comparable investments. The Prudence

Defendants also failed to investigate the availability of lower-cost share classes of certain mutual

funds in the Plan. In addition, the Prudence Defendants failed to investigate collective trusts as

alternatives to mutual funds, even though they generally provide the same investment management

services at a lower cost. Likewise, the Prudence Defendants failed to monitor or control the

grossly-excessive compensation paid for recordkeeping services.

       131.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       132.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       133.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the




                                                 36
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 37 of 41



circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                               SECOND CLAIM FOR RELIEF
                       Failure to Adequately Monitor Other Fiduciaries
                                   (Asserted against Altru)

       134.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       135.     Altru (the “Monitoring Defendants”) had the authority to appoint and remove

members of the Committee, and the duty to monitor the Committee and were aware that the

Committee Defendants had critical responsibilities as fiduciaries of the Plan.

       136.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       137.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       138.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:



                (a)    Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the




                                                   37
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 38 of 41



                        Plan suffered significant losses as a result of the Committee Defendants’

                        imprudent actions and omissions;

                (b)     failing to monitor the processes by which Plan investments were evaluated,

                        their failure to investigate the availability of lower-cost share classes, and

                        their failure to investigate the availability of lower-cost collective trust

                        vehicles; and

                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

        139.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

        140.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:




                                                  38
Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 39 of 41



     A.    A determination that this action may proceed as a class action under Rule

           23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

           Procedure;

     B.    Designation of Plaintiffs as Class Representatives and designation of

           Plaintiffs’ counsel as Class Counsel;

     C.    A Declaration that the Defendants, and each of them, have breached their

           fiduciary duties under ERISA;

     D.    An Order compelling the Defendants to make good to the Plan all losses to

           the Plan resulting from Defendants’ breaches of their fiduciary duties,

           including losses to the Plan resulting from imprudent investment of the

           Plan’s assets, and to restore to the Plan all profits the Defendants made

           through use of the Plan’s assets, and to restore to the Plan all profits which

           the participants would have made if the Defendants had fulfilled their

           fiduciary obligations;

     E.    An order requiring the Company Defendants to disgorge all profits received

           from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

           § 1132(a)(3) in the form of an accounting for profits, imposition of a

           constructive trust, or a surcharge against the Company Defendant as

           necessary to effectuate said relief, and to prevent the Company Defendant’s

           unjust enrichment;

     F.    Actual damages in the amount of any losses the Plan suffered, to be

           allocated among the participants’ individual accounts in proportion to the

           accounts’ losses;




                                     39
       Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 40 of 41



              G.     An order enjoining Defendants from any further violations of their ERISA

                     fiduciary responsibilities, obligations, and duties;

              H.     Other equitable relief to redress Defendants’ illegal practices and to enforce

                     the provisions of ERISA as may be appropriate, including appointment of

                     an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                     fiduciaries deemed to have breached their fiduciary duties;

              I.     An award of pre-judgment interest;

              J.     An award of costs pursuant to 29 U.S.C. § 1132(g);

              K.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                     common fund doctrine; and

              L.     Such other and further relief as the Court deems equitable and just.



Dated: January 19, 2021             By:      s/ Mark K. Gyandoh
                                            Mark K. Gyandoh
                                            (admitted pro hac vice)
                                            Gabrielle Kelerchian
                                            (pro hac vice to be requested)
                                            CAPOZZI ADLER, P.C.
                                            312 Old Lancaster Road
                                            Merion Station, PA 19066
                                            Telephone: (610) 890-0200
                                            Facsimile: (717) 233-4103
                                            Email: markg@capozziadler.com
                                                   gabriellek@capozziadler.com

                                            Donald R. Reavey
                                            (admitted Pro hac vice
                                            CAPOZZI ADLER, P.C.
                                            2933 North Front Street
                                            Harrisburg, PA 17110
                                            Telephone: (717) 233-4101
                                            Facsimile: (717) 233-4103
                                            Email: donr@capozziadler.com

                                            Counsel for Plaintiffs and the Putative Class


                                               40
        Case 3:20-cv-00168-ARS Document 19 Filed 01/19/21 Page 41 of 41

                               CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021 a true and correct copy of the foregoing document

was filed with the Court utilizing its ECF system, which will send notice of such filing to all

counsel of record.


                                              By: /s/ Mark K. Gyandoh
                                                  Mark K. Gyandoh, Esq.
